—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 10, 1998 (People v Smith, 253 AD2d 470), affirming a judgment of the Supreme Court, Kings County, rendered October 5, 1995, and modifying an amended judgment of the same court, rendered March 11, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Ritter, J.P., Altman, Feuerstein and Friedmann, JJ., concur.